FILED
                            NOT FOR PUBLICATION                            MAY 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50394

               Plaintiff - Appellee,             D.C. No. 3:13-cr-01451-LAB

  v.
                                                 MEMORANDUM*
ENRIQUE ARAUJO-VELARDE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Enrique Araujo-Velarde appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Araujo-Velarde contends that the district court legally erred by misapplying

the Guidelines and using improper standards and factors to deny his request for a

minor role adjustment under U.S.S.G. § 3B1.2(b). We review de novo the district

court’s interpretation of the Guidelines and for clear error its factual determination

that a defendant is not a minor participant. See United States v. Rodriguez-Castro,

641 F.3d 1189, 1192 (9th Cir. 2011). The record reflects that the court followed

the Guidelines by comparing Araujo-Velarde’s conduct to that of an average

participant, properly considered the totality of the circumstances in making its

minor role determination, and did not rely on improper factors. See U.S.S.G.

§ 3B1.2 cmt. n.3(A), (C); Rodriguez-Castro, 641 F.3d at 1192-93. Because

Araujo-Velarde failed to establish that he was substantially less culpable than the

average participant, the district court did not clearly err by denying the adjustment.

See U.S.S.G. § 3B1.2 cmt. n.3(A); Rodriguez-Castro, 641 F.3d at 1192-93.

      Araujo-Velarde also contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Araujo-

Velarde’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence at the low end of the Guidelines range is substantively reasonable in light

of the totality of the circumstances and 18 U.S.C. § 3553(a) sentencing factors.

See id.

      AFFIRMED.


                                           2                                    13-50394